                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

SAMANTHA M. FISHER,
                                              CASE NO. 2:18-CV-627
       Petitioner,                            JUDGE MICHAEL H. WATSON
                                              Magistrate Judge Chelsey M. Vascura
       v.

ROBERT FRIZZELL, et al.,

       Respondent.

                             REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this Petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This matter is before the Court on the Petition, Respondent’s Return of Writ, and

the exhibits of the parties. For the reasons that follow, the Magistrate Judge RECOMMENDS

that this action be DISMISSED.

Facts and Procedural History

       The Ohio Fourth District Court of Appeals summarized the facts and procedural history

of the case as follows:

       {¶ 2} On November 6, 2015, the Ross County Grand Jury returned an indictment
       that charged appellant with two counts of sexual battery in violation of R.C.
       2907.03(7), both felonies of the third degree, after she was charged with engaging
       in sexual conduct with a 16-year-old student aide while she was a teacher.
       Appellant pled not guilty to both counts.

       {¶ 3} On April 5, 2016, appellant withdrew her guilty plea and pled guilty to both
       counts. On May 3, 2016, current counsel entered his appearance as counsel of
       record for appellant, and on May 6, 2016, appellant filed a motion to withdraw her
       plea. Appellant argued that her prior attorney informed her that sexual battery
       carried a 10-year registration period, not lifetime registration, and did not inform
       her of community notification. Appellant also objected to the Tier III Sex Offender
       Classification because, appellant argued, the classification violates due process,
       separation of powers, and constitutes cruel and unusual punishment.
       {¶ 4} On May 23, 2016, the trial court held a hearing for three purposes: (1) to
       consider the motion to withdraw her plea, (2) to conduct appellant's sexual-offender
       classification hearing, and (3) to determine appellant's criminal disposition. The
       court first denied the motion for leave to withdraw her plea, noting that the trial
       court had properly notified appellant of the lifetime requirements at the change of
       plea hearing. The trial court then moved on to the classification hearing. The court
       noted that appellant violated R.C. 2907.03, a Tier III sex offense. The court
       instructed appellant on registration requirements and, after appellant's counsel
       argued that the Tier III classification as applied to appellant is unconstitutional, the
       court indicated that the classification is set by statute and the court has no discretion
       in the matter.

       {¶ 5} Turning to the disposition, the victim urged that appellant not be subject to
       the lifetime registration and notification requirements. Once again, the court
       indicated that it had no discretion regarding the mandatory classification. The judge
       went on to state “I can't help but look at your life though and think it's been
       exemplary up to this point. You did a lot of things that would make me proud if I
       were your parent of what you've done in your life and I think that is remarkable for
       you.” However, the court went on to say, “Unfortunately on the other side of the
       coin is the fact that you took advantage of a child that was in a horrible situation.
       His life circumstances made him, perhaps, more vulnerable than most children
       would be in his position. There's also the fact that we have to send a message to
       other teachers and other people in positions of authority that you can't abuse and
       take advantage of your position of authority and do such things.”

       {¶ 6} With that, the court sentenced appellant to serve 60 days in jail, but did allow
       work release, followed by 90 days of house arrest with work privileges, and
       required her to perform 200 hours of community service to be completed within 12
       months. Further, the judge ordered appellant to complete a sex offender class, to be
       evaluated for substance abuse, to obtain and keep employment, to have no contact
       with the victim, and have no unsupervised conduct with children under 18
       throughout the pendency of the case until completion of community control. This
       appeal followed.

       {¶ 7} On May 25, 2016, appellant filed a motion to stay the registration sex offender
       classification, registration, and notification requirements pending an appeal. The
       trial court denied the request. On June 27, 2016, appellant filed a motion to stay
       registration requirements pending the disposition of her appeal with this court. On
       July 19, 2016, this court denied the motion.

State v. Fisher, 4th Dist. No. 16CA3553, 2017 WL 3585616, at *1-2 (Ohio Ct. App. Aug. 14,

2017). Petitioner asserted the following claims on direct appeal:

       FIRST ASSIGNMENT OF ERROR:



                                                  2
       “THE TRIAL COURT ERRED IN NOT OVERRULING APPELLANT'S TIER
       III SEX OFFENDER CLASSIFICATION BECAUSE THE MANDATORY SEX
       OFFENDER CLASSIFICATION IMPOSED UNDER SENATE BILL 10
       CONSTITUTES CRUEL AND UNUSUAL PUNISHMENT AND VIOLATES
       THE EIGHTH AND FOURTEENTH AMENDMENTS OF THE UNITED
       STATES CONSTITUTION AND ARTICLE I, SECTION 9 OF THE OHIO
       CONSTITUTION.”

       SECOND ASSIGNMENT OF ERROR:

       “THE TIER III SEX–OFFENDER REQUIREMENTS IMPOSED ON
       APPELLANT ARE UNCONSTITUTIONAL BECAUSE SENATE BILL 10
       VIOLATES THE SEPARATION OF POWERS DOCTRINE.”

       THIRD ASSIGNMENT OF ERROR:

       “THE TRIAL COURT ERRED TO THE PREJUDICE OF THE APPELLANT
       WHEN IT FAILED TO OVERRULE APPELLANT'S TIER III SEX OFFENDER
       CLASSIFICATION BECAUSE A SUFFICIENT NEXUS HAS NOT BEEN
       ESTABLISHED BETWEEN THE AUTOMATIC TIER III CLASSIFICATION
       OF THOSE IN VIOLATION OF R.C. 2907.03(A)(7), WHEN APPLIED TO
       INDIVIDUALS LIKE APPELLANT, AND THE GOVERNMENT'S INTEREST
       IN PREVENTING TEACHERS FROM TAKING UNCONSCIONABLE
       ADVANTAGE OF STUDENTS.”

Id. at *1. On August 14, 2017, the appellate court affirmed the judgment of the trial court. Id. On

February 28, 2018, the Ohio Supreme Court declined to accept jurisdiction of the appeal. State v.

Fisher, 152 Ohio St.3d 1410 (Ohio 2018).

       On June 27, 2018, Petitioner filed this habeas corpus petition. She asserts, as her sole claim

for relief, that given the facts of this case, imposition of a mandatory lifetime Tier III Sex Offender

classification under Senate Bill 10 constitutes cruel and unusual punishment, in violation of the

Eighth Amendment. It is the position of the Respondent that that this claim fails to warrant relief.1



1
  Respondent argues that the proper party respondent is the Ross County Sheriff’s Office, rather
than the named employees of the Ross County Probation Department, because Petitioner does
not challenge her underlying conviction or status on community control, but her adjudication as a
Tier III sex offender. (Return of Writ, ECF No. 3, PAGEID # 19-20.) Petitioner indicates that
she is currently on community control. (Petition, ECF No. 1, PAGEID # 2.) Where a petitioner
attacks a state-court judgment under which she has been placed on community control or
                                                  3
In Custody Requirement

       Petitioner challenges the constitutionality of her mandatory classification as a Tier II sex

offender under O.R.C. § 2950.01, which subjects her to lifetime registration and community

notification requirements, as violating the Eighth Amendment and Graham v. Florida, 560 U.S.

48, 82 (2010) (holding that “[t]he Constitution prohibits the imposition of a life without parole

sentence on a juvenile offender who did not commit homicide.”) This Court lacks jurisdiction to

consider this claim, because this claim fails to satisfy the “in custody” requirement for relief

under 28 U.S.C. § 2254.

       Habeas corpus is available only to challenge the constitutionality of a prisoner’s custody.

“[T]he essence of habeas corpus is an attack by a person in custody upon the legality of that

custody, and that the traditional function of the writ is to secure release from illegal custody.”

Preiser v. Rodriguez, 411 U.S. 475, 484 (1973); Kirby v. Dutton, 794 F.2d 245 (6th Cir. 1986).

Thus, 28 U.S.C. § 2254 provides that “a district court shall entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” Although the Supreme Court has not interpreted 28 U.S.C. § 2254 as requiring “that a

prisoner be physically confined in order to challenge his sentence on habeas corpus,” Maleng v.

Cook, 490 U.S. 488, 491 (1989), “[t]he custody requirement of the habeas corpus statute is



probation, the proper respondent is the supervising officer and official in charge of the parole or
probation agency. See Beavers v. Franklin Cty. Adult Prob., No. 2:13-cv-00404, 2013 WL
6837549, at *2 (S.D. Ohio Dec. 23, 2013) (citation omitted)); Advisory Committee Notes, Rule
2(b), Rules Governing Section 2254 Cases (where the applicant is on probation or parole due to
the state judgment he is attacking, “the named respondents shall be the particular probation or
parole officer responsible for supervising the application, and the official in charge of the parole
or probation agency[.]”) However, Respondent correctly notes that Petitioner does not challenge
her underlying conviction, but solely her status as a Tier III sex offender, and for the reasons
discussed, this action is therefore subject to dismissal.
                                                  4
designed to preserve the writ of habeas corpus as a remedy for severe restraints on individual

liberty.” Hensley v. Municipal Court, 411 U.S. 345, 351 (1973) (holding that a petitioner who

had been released on his own recognizance pending the execution of sentence was “in custody”

for the purposes of federal habeas corpus).

       Moreover, it is well settled that Petitioner’s designation as a sexual predator designation

simply does not satisfy the custodial requirement of § 2254. See Bachman v. Wilson, -- F. App’x

--, 2018 WL 3995742, at *5 (6th Cir. Aug. 20, 2018) (citing Leslie v. Randle, 296 F.3d 518, 522-

23 (6th Cir. 2002)); Hautzenroeder v. Dewine, 887 F.3d 737, 740-41 (6th Cir. 2018) (holding

that Ohio’s post-2007 enhanced Sex Offender Registration and Notification Act (“SORNA”)

requirements do not render a petitioner “in custody” so as to provide for relief under 28 U.S.C. §

2254). See also Doty v. Warden, Toledo Corr. Inst., No. 1:12-cv-239, 2013 WL 429100, at *7

(S.D. Ohio Feb. 1, 2013) (“The Sixth Circuit has held that a petitioner, who attacks only his

classification under Ohio’s sex offender registration and reporting statute and not his underlying

conviction and sentence, is not ‘in custody’ under the habeas statute” and the petition is subject

to dismissal for lack of jurisdiction (citations omitted)).

Recommended Disposition

       For the reasons set forth above, it is RECOMMENDED that this action be

DISMISSED.

Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those



                                                   5
portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                      /s/ Chelsey M. Vascura___
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 6
